COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              GOODYEAR TIRE & RUBBER COMPANY AND
               LIBERTY INSURANCE CORPORATION
                                                                                    MEMORANDUM OPINION *
              v.     Record No. 2075-12-3                                               PER CURIAM
                                                                                       MARCH 26, 2013
              RONNELL L. WILSON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (James A. L. Daniel; Daniel, Medley & Kirby, P.C., on brief), for
                               appellants.

                               (Philip B. Baker; Sanzone & Baker, P.C., on brief), for appellee.


                     Goodyear Tire & Rubber Company and Liberty Insurance Corporation appeal a decision

              of the Workers’ Compensation Commission finding that (1) Ronnell L. Wilson’s September 21,

              2009 claim was not barred by Code § 65.2-601; (2) Wilson did not unjustifiably refuse medical

              treatment; (3) Wilson adequately marketed his residual capacity beginning September 14, 2009;

              and (4) Wilson experienced a change in condition. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Wilson v. Goodyear Tire & Rubber

              Co., VWC File No. JCN 2093707 (Oct. 25, 2012). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.